Citation Nr: 0817924	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back pain.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1982 to 
May 2002.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2007.  This matter was 
originally on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

In March 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran submitted additional medical evidence directly to 
the Board without a signed waiver of initial RO 
consideration; however, as the veteran's claim is being 
denied based on the fact that he failed to report to his VA 
examinations scheduled for March 2007, a remand to the RO is 
not necessary as the veteran is not prejudiced by the 
consideration of this evidence, in the first instance. See 38 
C.F.R. § 20.1304 (2007).  In short, a remand for RO 
consideration would serve no useful purpose, given the 
Board's discussion below.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Also, at that hearing, the veteran raised a claim 
for service connection for an upper back disability.  Thus, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran failed without good cause to report for VA 
examinations scheduled for the purpose of evaluating the 
severity of his mechanical low back pain and hemorrhoids.

2.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claims.


CONCLUSIONS OF LAW

1. The claim of entitlement to an initial evaluation in 
excess of 10 percent for mechanical low back pain is denied 
by operation of law. 38 C.F.R. § 3.655 (2007).

2.  The claim of entitlement to a compensable evaluation in 
excess of 10 percent for hemorrhoids is denied by operation 
of law. 38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2005 Remand, the Appeals 
Management Center (AMC) requested that the veteran provide 
information of any additional evidence for his disabilities 
on appeal, contacted the National Personnel Records Center 
(NPRC) and requested missing service medical records, 
scheduled the veteran for a VA orthopedic examination to 
evaluate spine disability and a VA examination to evaluated 
hemorrhoids, readjudicated the veteran's claims on appeal, 
and issued a Supplemental Statement of the Case.  Pursuant to 
the Board's October 2007 Remand, the AMC scheduled the 
veteran's travel board hearing.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's December 2005 and October 2007 Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in February, March, and September 2006 and 
February 2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The February 2007 letter 
told him to provide any relevant evidence in his possession.   
The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in June 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in May 2002. 38 
C.F.R. § 3.159(c)(4).  VA examinations were scheduled in 
March 2007; however, the veteran did not report for these 
examinations.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for mechanical low back pain and hemorrhoids.  A 
rating decision dated in July 2002 granted service connection 
for mechanical low back pain and hemorrhoids and assigned 
evaluations of 10 percent and zero percent, respectively.  
The veteran appealed, and the appeal was remanded for further 
development by a Board decision dated in December 2005.

The December 2005 Board remand instructed the Appeals 
Management Center (AMC) to contact the veteran and have him 
identify all health care providers who treated him for his 
low back disorder and hemorrhoids.  The remand also directed 
the AMC to schedule the veteran for a VA orthopedic 
examination to determine the nature and extent of the 
veteran's spine disability and hemorrhoids.

In February 2007, the AMC contacted the veteran and notified 
him that the VA medical facility nearest him was asked to 
schedule him for an examination in connection with his claim 
and that he would be notified of the date, time and place of 
examination.  The veteran was notified that if he could not 
keep his appointment, to contact the medical facility to 
reschedule.  By a letter dated in March 2007, the veteran was 
notified that his had been scheduled for compensation and 
pension appoints at 5:00 p.m. on Thursday, March 8, 2007 at 
the GM Lewis PM Clinic and at 3:00 p.m. on Friday, March 16, 
2007 at the GM Anderson Clinic.  The veteran was provided 
with a list of phone numbers to call if he had any questions 
regarding his appointments.

The veteran failed to report for both examinations. Further, 
the veteran did not make any attempt to show good cause or 
explain why he missed his examinations. The June 2007 
Supplemental Statement of the Case informed the veteran of 
his failure to report for his examinations.

Whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability, reexamination will be requested. Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such reexaminations. 38 C.F.R. §§ 
3.326, 3.327(a) (2007).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a).

VA offered the veteran opportunities to have VA examinations 
to obtain a medical opinion regarding his current level of 
disability of his spine and hemorrhoids.  The veteran, 
however, failed to appear for any of the VA examinations.  
His failure to cooperate in attending the examination has 
left the record devoid of any competent opinion addressing 
his levels of disability.  38 C.F.R. § 3.655(b).

Given that the veteran failed to report for any of the 
scheduled examinations, and given that he has not provided 
good cause for his failure in this regard, his claim must be 
denied.  In this respect, under 38 C.F.R. § 3.655(b), when a 
claimant fails to report for an examination that was 
scheduled in conjunction with a claim for an increased 
rating, the claim must be denied.

The duty to assist is not always a one-way street.  If he 
wishes help, the veteran cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991). While VA has a 
duty to assist the veteran in the development of a claim, 
that duty is not limitless.  In the normal course of events, 
it is the burden of the veteran to appear for VA 
examinations.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

The claims for increased evaluations are, therefore, denied.


ORDER

1.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back pain is denied.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


